 In the Matter ofDREWRYS LIMITEDU. S. A., INC.,EMPLOYERandIN-TERNATIONALUNION OF UNITED BREWERY,Fi.orni,CEREAL,SOFT,DRINK AND DISTILLERY WORKERSOFAMERICA, C. I.0.,PETITIONERCase No. 13-R-.4. 82.-Decided June 10, 19117Messrs. Rudy A. Moritzand C.A. Budd,of South Bend, Ind., forthe Employer.Messrs. Oliver A. SwitzerandJo/tn Dippel,of South Bend, Ind., forthe Petitioner.Padway, Goldberg & Previant,byMr. Saul Cooper,of Milwaukee,Wis., for the Intervenor..Mr. Edvrntnd J. Flynn,of counsel to the Board.DECISIONAN DDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at SouthBend, Indiana, on April 29, 1947, before Max Rotenberg, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.At the hearing the Em-ployer moved to dismiss the petition.For the reasons appearing inSection III, below, the motion is hereby denied.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS Or FACTI.THE BUSINESS OF THE EMPLOYERDrewrys Limited U. S. A., Inc., is a corporation engaged in the op-eration of a brewery at South Bend, Indiana.During the year 1946,the Employer purchased materials valued in excess of $2,000,000 ofwhich 80 percent was shipped to it from points outside the State ofIndiana.During the same period, the Employer's total sales of itsproducts were valued at approximately $8,000,000, of which 70 per-cent was shipped to points outside the State.We find that the Employer is engaged in commerce within themeaning of the National Labor Relations Act.74NLR B,No.8.31753420-18-vol 744 '32DECISIONSOF NATIONALLABOR RELATIONS BOARDH. THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congress,of Industrial Organizations, claiming to represent employees of theEmployer.International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Local 364, herein called the Intervenor,isa labor organization affiliated with the American Federation of-Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of the employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.The Intervenor contends, however, that it has a current collective-bargaining contract with the Employer and that this contract shouldconstitute a bar to a determination of representatives at the present-time.The contract provides that it shall be effective on the first dayof May 1946, and shall remain in effect for 1 year, and from year toyear thereafter in the absence of written notice to change or termi-nate given by either party 30 days before any anniversary date. Inas-much as the petition herein was filed on March 6, 1947, before theoperative date of the automatic renewal provision of the contract, wefind that the contract is not a bar to the election hereinafter directed.'The Intervenor also moved to dismiss the petition for the reason-that the Petitioner did not make a showing of its representative inter-est at the hearing.Such a showing is not required to be made at thehearing.2Moreover, we have been administratively satisfied that thePetitionerhas an adequate representative interest among theemployees in question.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITIn accordance with a stipulation of the parties, we find that all pro-duction,maintenance, and city route delivery employees of theEmployer's brewery at South Bend, Indiana, excluding firemen, engi-neers, watchmen, office employees, and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effect1SeeMatter of Westinghouse Electric Corporation,71 N L R. B. 983; andMatter ofMichigan Producers' Dasry Company,68 N L R. B. 6, 7.2Matter of ,0. D. JenningsctCompany,68 N L R B 516. DREWRYS LIMITEDU. S. A., INC.33changes in the status of emloyees or effectively recommend such action,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 3As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Drewrys Limited U. S. A., Inc.,South Bend, Indiana, an election by secret ballot shall be conducted asearly as possible, but not later than thixty (30) days from the date ofthisDirection, under the direction and supervision of the RegionalDirector for the Thirteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Sections 203.55and 203.56, of National Labor Relations Board Rules and Regula-tions-Series 4, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether they desire to be repre-sented by International Union of United Brewery, Flour, Cereal, SoftDrink and Distillery Workers of America, C. I. 0., or by Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehpusemen andHelpers of America, Local 364, A. F. L., for the purposes of collecti\vebargaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.8Any participant in the election directed herein may,upon its prompt request to andapproval thereof by the Regional Director, have its name removed from the ballot.